Order of the Court of Claims of the State of New York (Alan C. Marin, J.), entered January 5, 2010, which denied defendant’s motion for summary judgment dismissing the claim, unanimously affirmed, without costs.
Claimant was convicted of murder in the second degree in 1998 and sentenced to 25 years to life. After his conviction was vacated in 2006 on the grounds of newly discovered evidence (see CPL 440.10 [1] [g]) and section 8-b of the Court of Claims Act, claimant filed this claim in July 2008 alleging unjust conviction and imprisonment.
Defendant’s motion for summary judgment was properly denied. The court’s order vacating claimant’s conviction on the grounds of newly discovered evidence fulfilled the documentary evidence pleading requirements of section 8-b (3) (see Smith v State of New York, 55 AD3d 430 [2008]; Coakley v State of New York, 225 AD2d 477, 478 [1996]). Claimant’s earlier submission of various documents, including his attorney’s affidavit, the court’s order vacating his conviction, and other correspondence contained sufficient facts to satisfy the requirements of Court of *496Claims Act § 8-b (4). Indeed, the testimony of the alibi witnesses adduced at trial, the consent of the District Attorney’s Office in vacating the conviction, and the newly discovered evidence exonerating claimant as the shooter were all factual allegations that would lead to the conclusion that claimant is “likely to succeed at trial in proving that (a) he did not commit any of the acts charged in the accusatory instrument . . . and (b) he did not by his own conduct cause or bring about his conviction” (Court of Claims Act § 8-b [4]). Concur—Gonzalez, P.J., Friedman, Catterson and Abdus-Salaam, JJ.